Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kathleen Theresa Scavello appeals the district court’s order adopting the magistrate judge’s recommendation to affirm the Commissioner’s denial of disability insurance benefits. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Scavello v. Comm’r of Soc. Sec., No. 5:14-cv-00390-TLW, 2015 WL 5037926 (D.S.C. Aug. 26, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED